Kupferman, J. P.
(dissenting in part). The order, which granted summary judgment to the plaintiff Varda, Inc., as to liability only, denied the defendant Insurance Company of the State of Pennsylvania’s motion for summary judgment and dismissed the plaintiffs’ action against the defendants Seiger & Smith, Inc. and Steven A. Vasaka, should be modified to deny summary judgment to the plaintiff Varda and to reinstate plaintiffs’ action against defendants Seiger & Smith, Inc. and Steven A. Vasaka.
The premises are owned by Leaselex Realty Corp. and leased to Moshiko, which, in turn, sublet the first floor and basement to Varda. Varda and Moshiko are closely held corporations owned by two brothers. Vasaka is the president of Seiger & Smith, Varda’s broker.
Water pipes broke, causing damage to Varda’s inventory. Varda had a retail shoe store on the street floor, with its stock stored below.
The issue which divides us is the coverage of the insurance policy, it being contended by the insurance company that the water damage provision covered only third-party claims.
It is hornbook law that an ambiguity in an insurance policy is interpreted against a company which authors the policy. (Atlantic Cement Co. v Fidelity & Cas. Co., 91 AD2d 412, 418 [Alexander, J.], affd 63 NY2d 798.)
The applicable language of the insurance policy is entitled "Water Damage Legal Liability Endorsement”. However, on the coverage page of the policy, under additional liability aspects, we have the language "Water Damage Legal”.
It is obvious that the damage to third parties, if any, would *178be insignificant. Therefore, if water damage was to be covered, as the plaintiffs contend, such coverage should have covered the contents. Accordingly, we agree the action against the broker should not have been dismissed. On the other hand, if the facts show that the policy was meant to cover this claim, then the insurance company would be liable.
Without a trial of the issue, it cannot be determined who is responsible or whether there is any coverage. The majority states that the policy is clear on its face, but the language and the circumstances considered together do present an ambiguity.
Ross and Asch, JJ., concur with Sullivan, J.; Kupferman, J. P., and Milonas, J., dissent in part in an opinion by Kupferman, J. P.
Order, Supreme Court, New York County, entered on or about February 5, 1987, modified, on the law, to grant defendant Pennsylvania’s motion for summary judgment dismissing the complaint as to it, to deny plaintiffs’ cross motion for summary judgment, and to reinstate the complaint against defendants Seiger & Smith, Inc. and Steven A. Vasaka and, except as thus modified, affirmed, without costs and without disbursements.